Quinn, Chief Judge
(dissenting):
If this accused intended to help Thomas recoup a gambling loss he went about it in a most unusual way. He and Vargas, the third of the trio that attacked Givens, had their faces concealed by handkerchiefs, in the old-fashioned tradition of holdup men. Technique aside, the record is devoid of a single word to indicate the accused entertained a “bona fide belief that he . . . [was] . . . assisting” Thomas to recover his own property, as required by United States v Kachougian, 7 USCMA 150, 156, 21 CMR 276. Even his own lawyer never suggested the accused had any such belief; all he argued was that the writing had “no value whatsoever” because it was founded upon a gambling transaction.
The accused did not testify, so there is no direct evidence of his state of mind in participating in the transaction. The testimony of Givens, the victim, and Thomas, the debtor, is is all we have. Givens testified the IOU was given to him by Thomas sometime before the day of the incident. In the interim, Thomas had paid him a small amount in reduction of the obligation. On October 1, Thomas came to Givens’ barracks and told him he “would pay the money he owed . . . [Givens] ... if . . . [Givens] would accompany him” to his barracks. The reason he gave for asking Givens to go to the barracks was that he wanted his “roommates for witness [sic].” Givens went with Thomas. As soon as he entered the latter’s room, he was seized from behind by two men, and a knife was put “at . . . [his] throat.” Each of his attackers was *290disguised by a handkerchief across the lower half of the face, but he identified the accused by “his voice, . . . his hair, and build.” The IOU was demanded of, and eventually obtained from, him.
Thomas substantially corroborated Givens. Significantly, he made no claim that, in resorting to the stratagem to get Givens to his barracks, he intended only to get back what he believed was his own property. He insisted Givens gave him “permission” to get the IOU from his room, and that insistence implies he believed he was not legally entitled to the IOU without Givens’ consent. More importantly, there is absolutely nothing in Thomas’ testimony to indicate he told the accused the IOU was his, not Givens’, and that the accused agreed to help him recover his own property. According to his testimony, Thomas did not tell the accused how the instrument originated. His entire testimony of the discussion he had with the accused and Vargas about the IOU is as follows:
"... I came in somewhere about 12:30, and came up to my barracks, and Airman Maldonado and Airman Vargas were sitting there drinking beer, so I went in and sat down and drank a few beers with them, and at this time I was telling them about me owing Givens some money, so Airman Maldonado said, ‘You go get Givens and bring him over here, and Vargas and I will get your IOU back,’ and Vargas said, ‘OK’; so I went over to his room and told him to come over to the barracks, I had some money to give him, and he came over, and we were walking down the hall, and Maldonado came out and put a knife up to his neck, and so I asked him where the IOU was,- and he said it was in his wallet over in his room, and so I went over to his room and got the wallet and brought it back, and he looked through it, and there wasn’t any IOU in it, and I looked through it and there wasn’t any IOU in it, and he told me he remembered putting it under the towels, and so I went back over there and got it, and came back and tore it up and threw it away; then Airman Givens left.”
On the evidence in this record of trial, I find it impossible to conclude that the accused participated in the incident in the honest belief he was helping recover property which belonged to Thomas.
I have other reservations about the validity of the principal opinion. For example, the majority apparently do not regard as significant the difference between the debt and the IOU as evidence thereof. So far as the record of trial shows, the paper itself did not belong to Thomas. Givens testified the writing was prepared by Airman Jefferson, and was on “regular note paper.” Thomas said nothing about the original ownership of this paper. From Givens’ testimony, it can reasonably be concluded that he, not Thomas, supplied the paper; and therefore, Thomas never had any claim to the paper; and neither he nor the accused had reason to believe Thomas was legally entitled to it. Also, the majority takes for granted that a game of pool is a game of chance, and the playing of the game for a stake is gambling. I suggest the matter is not as plain as all that. The Supreme Court of California in In re Allen, 59 Cal 2d 5, 377 P2d 280 (1962), held that bridge played for stakes did not constitute a violation of a statute prohibiting a game of chance for money. The Court referred to the “accepted meaning” of the phrase “ ‘game of chance’ ” as established by numerous adjudications in many States. “The test,” said the Court, “is not whether the game contains an element of chance or an element of skill but which of them is the dominating factor in determining the result of the game.” It seems to me that, as a game, pool has a larger element of skill and a lesser element of chance than bridge. Id., at page 281.
I would affirm the conviction.